                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                               Docket No.             CR 16-198-GW                          JS 3

 Defendant           SCOTT DOUGLAS CUTTING, SR.                             Social Security No. 3          5   1   9
 akas:                                                                      (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.       10   10    2019

  COUNSEL                                                               Seema Ahmad, DFPD
                                                                            (Name of Counsel)

    PLEA               GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO        U    NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          26 U.S.C. § 7206(2) AIDING AND ASSISTING IN THE PREPARATION OF FALSE TAX RETURNS as charged in
          the Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of: TWENTY-SIX (26) MONTHS.


It is ordered that the defendant shall pay to the United States a special assessment of $600, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program.

Defendant shall pay restitution in the total amount of $1,392,765.95 to victims as set forth in a separate victim list prepared by the
probation office which this Court adopts and which reflects the Court's determination of the amount of restitution due to each victim.
The victim list, which shall be forwarded to the fiscal section of the clerk's office, shall remain confidential to protect the privacy
interests of the victims.

Restitution shall be due during the period of imprisonment, at the rate of not less than $25.00 per quarter, and pursuant to the Bureau
of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after release from custody,
nominal monthly payments of at least $100 shall be made during the period of supervised release. These payments shall begin 30 days
after the commencement of supervision. Nominal restitution payments are ordered as the court finds that the defendant's economic
circumstances do not allow for either immediate or future payment of the amount ordered.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and
is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Scott Douglas Cutting Sr., is hereby
committed on Counts 1, and 3 through 7 of the Indictment to the custody of the Bureau of Prisons for a term of 26 months. This term
consists of 11 months on each of Counts 1, 3, and 4, to be served concurrently, and 15 months on Counts 5, 6, and 7 of the Indictment,
to be served concurrently with each other and consecutively to the terms imposed on Counts 1, 3, and 4.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 1 year. This term consists of 1 year
on each of Counts 1, and 3 through 7, all such terms to run concurrently under the following terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 1 of 4
 USA vs.       SCOTT DOUGLAS CUTTING, SR.                                     Docket No.:       CR 16-198-GW

                     Office and General Order 18-10.

         2.          During the period of community supervision, the defendant shall pay the special assessment in accordance
                     with this judgment's orders pertaining to such payment.

         3.          The defendant shall truthfully and timely file and pay taxes owed for the years of conviction, and shall
                     truthfully and timely file and pay taxes during the period of community supervision. Further, the defendant
                     shall show proof to the Probation Officer of compliance with this order.

         4.          The defendant shall not be employed in any position that requires licensing and/or certification by any local,
                     state, or federal agency without the prior written approval of the Probation Officer.

         5.          The defendant shall submit his person, property, house, residence, vehicle, papers, computers [as defined in
                     18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage devices or media,
                     office, or other areas under the defendant's control, to a search conducted by a United States Probation Officer
                     or law enforcement officer. Failure to submit to a search may be grounds for revocation. The defendant shall
                     warn any other occupants that the premises may be subject to searches pursuant to this condition. Any search
                     pursuant to this condition will be conducted at a reasonable time and in a reasonable manner upon reasonable
                     suspicion that the defendant has violated a condition of his supervision and that the areas to be searched
                     contain evidence of this violation.

         6.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or before 12 noon,
on January 7, 2020. In the absence of such designation, the defendant shall report on or before the same date and time, to the United
States Marshal located at the Roybal Federal Building, 255 East Temple Street, Los Angeles, California 90012. Bond is exonerated
upon surrender.

The Court advises defendant of his rights to an appeal. The Court recommends, but does not order, that defendant serve his term at
a federal facility in Southern California.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              October 11, 2019
              Date                                                 HON. GEORGE H. WU, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                   Clerk, U.S. District Court



              October 15, 2019                                By   /s/ Javier Gonzalez
              Filed Date                                           Deputy Clerk




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 2 of 4
 USA vs.      SCOTT DOUGLAS CUTTING, SR.                                                      Docket No.:        CR 16-198-GW


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                    STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                     While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;            9.    The defendant must not knowingly associate with any persons engaged in criminal
 2.    he defendant must report to the probation office in the federal judicial               activity and must not knowingly associate with any person convicted of a felony
       district of residence within 72 hours of imposition of a sentence of probation         unless granted permission to do so by the probation officer. This condition will
       or release from imprisonment, unless otherwise directed by the probation               not apply to intimate family members, unless the court has completed an
       officer;                                                                               individualized review and has determined that the restriction is necessary for
 3.    The defendant must report to the probation office as instructed by the court           protection of the community or rehabilitation;
       or probation officer;                                                            10.   The defendant must refrain from excessive use of alcohol and must not purchase,
 4.    The defendant must not knowingly leave the judicial district without first             possess, use, distribute, or administer any narcotic or other controlled substance,
       receiving the permission of the court or probation officer;                            or any paraphernalia related to such substances, except as prescribed by a
 5.    The defendant must answer truthfully the inquiries of the probation officer,           physician;
       unless legitimately asserting his or her Fifth Amendment right against self-     11.   The defendant must notify the probation officer within 72 hours of being arrested
       incrimination as to new criminal conduct;                                              or questioned by a law enforcement officer;
 6.    The defendant must reside at a location approved by the probation officer        12.   For felony cases, the defendant must not possess a firearm, ammunition,
       and must notify the probation officer at least 10 days before any anticipated          destructive device, or any other dangerous weapon;
       change or within 72 hours of an unanticipated change in residence or             13.   The defendant must not act or enter into any agreement with a law enforcement
       persons living in defendant’s residence;                                               agency to act as an informant or source without the permission of the court;
 7.    The defendant must permit the probation officer to contact him or her at any     14.   As directed by the probation officer, the defendant must notify specific persons
       time at home or elsewhere and must permit confiscation of any contraband               and organizations of specific risks posed by the defendant to those persons and
       prohibited by law or the terms of supervision and observed in plain view by            organizations and must permit the probation officer to confirm the defendant’s
       the probation officer;                                                                 compliance with such requirement and to make such notifications;
 8.    The defendant must work at a lawful occupation unless excused by the             15.   The defendant must follow the instructions of the probation officer to implement
       probation officer for schooling, training, or other acceptable reasons and             the orders of the court, afford adequate deterrence from criminal conduct, protect
       must notify the probation officer at least ten days before any change in               the public from further crimes of the defendant; and provide the defendant with
       employment or within 72 hours of an unanticipated change;                              needed educational or vocational training, medical care, or other correctional
                                                                                              treatment in the most effective manner.




CR-104 (wpd 10/18)                                          JUDGMENT & PROBATION/COMMITMENT ORDER                                                                      Page 3 of 4
 USA vs.       SCOTT DOUGLAS CUTTING, SR.                                                            Docket No.:          CR 16-198-GW


               The defendant must also comply with the following special conditions (set forth below).


                                    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

             The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution is paid in full before the
 fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest
 and penalties pertaining to restitution, however, are not applicable for offenses completed before April 24, 1996.

            If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the balance as directed by the United States
 Attorney’s Office. 18 U.S.C. § 3613.

              The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence address until all fines,
 restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

            The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the defendant’s economic circumstances
 that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the government or the
 victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3)
 and for probation 18 U.S.C. § 3563(a)(7).

            Payments will be applied in the following order:

                        1. Special assessments under 18 U.S.C. § 3013;
                        2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                     States is paid):
                                    Non-federal victims (individual and corporate),
                                    Providers of compensation to non-federal victims,
                                    The United States as victim;
                        3. Fine;
                        4. Community restitution, under 18 U.S.C. § 3663(c); and
                        5. Other penalties and costs.

                              CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

            As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report inquiries; (2) federal and state
 income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with supporting documentation as to all assets, income and expenses of
 the defendant. In addition, the defendant must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

           The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds must be deposited into this
 account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any business accounts, must be disclosed to the Probation Officer
 upon request.

             The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without approval of the Probation Officer until
 all financial obligations imposed by the Court have been satisfied in full.

                                                  These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                                               Page 4 of 4
                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 4
